DETAILED ACTION

Receipt is acknowledged of applicant’s request for continued examination and argument(s)/remark(s) filed on October 28 and September 28, 2022, claims 1-15 and 18 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claims 1, 14, and 15 and cancelled claims 19-20.
Previously, claims 16-17 had been canceled. 
	Per approval of a filed terminal disclaimer, the rejected of claims 1-15 and 18-20 on the ground of nonstatutory obviousness-type double had been removed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (Pub. No.: US 2008/0221730 A1) in view of Vu et al. (Pub. No.: 2007/0192910 A1) and further in view of Hu et al. (Pub No.: US 2014/0150806 A1).

Regarding claims 1-2 and 13-15, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot, wherein a microprocessor having a memory storing a computer program (see abstract and par. 232) comprising:
circuitry (e.g., behavior control apparatus 11 comprising a user state estimation unit 26 including an intention estimation unit and an emotion estimation unit) (see par. 148-149 and Figures 1 and 3-4) configured to:	
estimate an emotion of a user (e.g., wherein the motion estimation unit configured to estimate the user’s emotion – for instance, user’s emotion can be estimated based on meanings of characters generated by converting the user’s voice or on the volume and the tone of the user’s voice or user’s gesture – claim 2 limitation: bio-information of the user) (see par. 218, 223 and Figures 1 and 3-4); and 
control a moving object to change a surrounding environment of the user by tracking the user based on the estimated emotion (e.g., action control unit 12 configured to control a movement mechanism 14 to move the robot 1 according to output by the behavior control apparatus 11 – claim 13 limitation: ground moving object) (see par. 71-73, 207-208, Figures 15-16) including controlling the movement object to move in a direction to the user (e.g., Figures 15-16 depict the robot moving toward the a user’s exclusive area or extended personal space during a determined important event to draw the attention of the user during an important event) (see par. 199-203, 171, 189, 192, 225, Figures 15-16).
However, Sakata et al. fail to specifically disclose wherein, when it is estimated that the user has an unpleasant emotion, the circuitry controls the moving object to move in the direction of the user.
However, Vu et al. teach a companion robot for personal interaction configured to monitor a resident when the robot is in the resident’s home. When the robot detects an emergency condition(s) (e.g., a person appears to be passed out, in danger, sick or others – limitation: unpleasant emotion), the robot can initiate contact when a possible medical emergency requires the robot to measure the temperature of the user, or when an authorized remote user issues a command to the robot to make physical contact with a person, inter alia (e.g., limitation: control the moving object to move on a direction of the user)(see par. 34, 49, 114, 159, and 215).
Given the teaching of Vu et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to modify Sakata et al.’s invention to incorporate, within the behavior control apparatus for controlling a mobile robot, a mechanism / process for detecting an emergency condition(s) with a resident / user, initiating contact when a medical emergency requires the robot to measure the temperature of the user, and making an outbound call requesting the caregiver to check on the user when a distress condition of pulse, breathing, medical, environmental, or safety monitoring sensors, or other emergency situation is detected.
The modification would enhance a mobile robot configured to intervene in user’s activity when it is necessary, detect an emergency condition(s) with a resident / user, initiate contact when a medical emergency requires the robot to measure the temperature of the user, and make an outbound call requesting the caregiver to check on the user when a distress condition of pulse, breathing, medical, environmental, or safety monitoring sensors, or other emergency situation is detected.
However, Sakata et al., as modified by Vu et al., fail to specifically disclose wherein the change includes physically protecting the user from an element of the surrounding environment.
However, Hu et al. teach a robotic first responder configured to protect the patient from projectiles / bullet in an area (e.g., battle zone)  (e.g., limitation: physically protecting the user from element …) while providing first response medical care to an injured patient  (see abstract, par. 49, 53, 55, 65; Figures 1, 3A-3C).
Given the teaching of Hu et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Sakata et al.’s invention to incorporate, within the mobile robot, a mechanism / process for protecting an injured patient from object as taught by Hu et al. because the modification would enhance a mobile robot configured to intervene in user’s activity when it is necessary, detect an emergency condition(s) with user, initiate contact when a medical emergency requires the robot to perform specific task(s), and protect the patient from object (e.g., projectiles / bullet) in an area while providing first response medical care to an injured patient. 

Regarding claim 3, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the circuitry is configured 15to estimate the emotion of the user on the basis of attributes, hobbies, and tastes of the user (e.g., user information database 24 stores user attribute information that shows attributes of the users, and action history information that shows history of action of each user – Figure 3 depicts basic attribute, hobby and preference for multiple users) (see par. 107, 110-112 and Figure 3).

Regarding claim 4, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the circuitry is configured 20to estimate the emotion of the user with reference to the surrounding environment of the user (e.g., wherein the emotion estimation unit configured to estimate the user’s emotion – user’s emotion can be estimated based on meanings of characters generated by converting the user’s voice or on the volume and the tone of the user voice or user’s gesture. Figure 2 depicts a user at a living room – (e.g., limitation: a surrounding environment), wherein user’s emotion is estimated) (see par. 148-149, 218, 223; Figures 1-2 and 3-4).

Regarding claims 5-6, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the circuitry is further 25configured to calculate an emotion value of the user with respect to a specific object on the basis of an interaction evaluation for the specific object (e.g., behavior control apparatus 11 comprising a user state estimation unit 26 including an intention estimation unit and an emotion estimation unit; wherein the emotion estimation unit configured to estimate the user’s motion – for instance, user’s emotion is estimated based on meaning of characters generated by converting the user’s voice or on the volume and the tone of the user voice. For instance, the user state estimation unit 26 judges that a plurality of users (A and B) are having a conversation when the users are within a prescribed distance from each other – user B can be considered “specific object.” The robot moves away from the user when the emotion estimates unit estimates that the user emotion is “uncomfortable” or “anger” to appease the user’s emotion – a size of the personal space will be increased (e.g., claim 6 limitation: to adjust a change depending on the emotion value)) (see par. 148-149, 218, 221-223; Figures 1, 3-4, 19-20).

Regarding claims 10-11, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein, when the circuitry estimates that the user has an unpleasant emotion (e.g., the emotion estimation unit configured to estimate the user’s emotion; for instance, user being “uncomfortable” or “anger”), the circuitry controls the moving 25object to change the surrounding environment of the user to result in the user having a pleasant emotion (e.g., the robot moves away from the user – to provide a personal space (e.g., claim 11 limitation: specific environment) – when the emotion estimation unit estimates that the user’s emotion is “uncomfortable” or “anger” to appease the user’s emotion; for instance, for the user to have a pleasant emotion)(see par. 71-73, 148-149, 207-208, 218, 223; Figures 1, 3-4 and 17-19). 

Regarding claim 18, Sakata et al. invention fails to specifically disclose a control system wherein the bio-information includes at least one of a pulse, a temperature, a volume of perspiration, a brainwave, and a heartbeat.
However, Vu et al. teach a companion robot for personal interaction configured to monitor a resident when the robot is in the resident’s home. When the robot detects an emergency condition(s) (e.g., a person appears to be passed out, in danger, sick or others), the robot can initiate contact when a possible medical emergency requires the robot to measure the temperature of the user, or when an authorized remote user issues a command to the robot to make physical contact with a person, inter alia. Furthermore, the robot is configured to make an outbound call requesting a caregiver to check on the resident when a distress condition or pulse, breathing, medical, environmental, or safety monitoring sensors, or other emergency situation is detected (e.g., limitation: bio-information includes at least one of a pulse, a temperature, a volume of perspiration, a brainwave, and a heartbeat) (see par. 34, 49, 114, 159, and 215).
Given the teaching of Vu et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to modify Sakata et al.’s invention to incorporate, within the behavior control apparatus for controlling a mobile robot, a mechanism / process for detecting an emergency condition(s) with a resident / user, initiating contact when a medical emergency requires the robot to measure the temperature of the user, and making an outbound call requesting the caregiver to check on the user when a distress condition of pulse, breathing, medical, environmental, or safety monitoring sensors, or other emergency situation is detected.
Doing so would enhance a mobile robot configured to intervene in user’s activity when it is necessary, detect an emergency condition(s) with a resident / user, initiate contact when a medical emergency requires the robot to measure the temperature of the user, and make an outbound call requesting the caregiver to check on the user when a distress condition of pulse, breathing, medical, environmental, or safety monitoring sensors, or other emergency situation is detected.

Allowable Subject Matter

Claims 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument

Applicant’s arguments filed on September 28, 2022, with respect to the rejections of claims as cited on the Office Action mailed on July 28, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s argument(s) with respect to the amendment of the claims,   Applicant is kindly invited to consider the above Office Action to review the new ground of rejection.   
 
Conclusion

This application is a continuation application of U.S. application no. 15/515,653 filed on March 30, 2017, now U.S. Patent 10,788,235 (“Parent Application”). See MPEP
§201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /Jorge O Peche/ Examiner, Art Unit 3664